DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-2 and 5-8 as submitted on 2/25/22 were examined and are pending.

Response to Arguments and Amendments
	Applicant’s remark regarding claim interpretation acknowledging invocation of 35 USC 112(f) for claims 1 and 3-5 is noted.  Claim 6 is acknowledge as no longer invoking 35 USC 112(f) due to amendments.
	Applicant’s arguments directed towards the amended claims with respect to 35 USC 102 were also noted, but are moot in view of new rejections made below in response the amendments.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are every instance where “[ ] portion configured to [ ]” are recited in claims 1, 2, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  It is also noted that applicant’s remarks filed on 2/25/22 acknowledge that the above discussed limitations were meant to invoke 35 USC 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeight (US 9,805,364) in view of in view of Ling et al (“Privacy Enhancing Keyboard: Design, Implementation, and Usability Testing”) in further view of Juels et al (US 8,699,715).
Claims 1 and 6:
	As per claim 1, McNeight discloses:
a generation processing portion configured to generate a password (col 2, lines 21-35 and col 4, lines 39-54; Note that either the mobile equipment 11 can generate the one time password or the device 12 can do so.  Thus, either the mobile equipment 11 and the device 12 can be considered the claimed information processing apparatus);
a presentation processing portion configured to present, in such a way as not to pass through an external device, the password generated by the generation processing portion to a mobile terminal associated with an authentication-target user (col 3, lines 61-67 ad col 4, lines 42-54; Wirelessly communicate the password between the device 12 and mobile equipment 11 when both are in range of each other.  As there is direct, wireless communication between the two, the password does not pass through an external device); 
an authentication processing portion configured to authenticate the user when the password is input after the password is generated by the generation processing portion (col 3, lines 61-67; col 4, lines 55-67; and col 5, lines 15-47).
an operation/display portion (col 1, lines 45-54; col 2, lines 41-43; and col 3, lines 14-22; Additional security level can implement additional password security such as having a user enter a pin into a prior art display); and
an encryption processing portion configured to encrypt the password generated by the generation processing portion, by using an encryption key associated with the user (col 4, line 55-col 5, line 3; Hashing is a type of encryption).

McNeight does not disclose the operation/display portion that is used to input the password.  However, Ling discloses the limitation (sections 1 and 2.3; Touch screen display used for entering password).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify McNeight’s invention to utilize Ling’s touch screen display technology so that the operation/display portion was used to input the password.  One skilled in the art would have been motivated to do so as combining a display and an input device via a touch screen display would allow for McNeight’s invention to be smaller in size and have less parts.
McNeight does not disclose, but Juels discloses wherein the presentation processing portion displays, on the operation/display portion, the password encrypted by the encryption processing portion (col 7, lines 12-23).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to further modify McNeight’s invention using Juels’s teachings.  One skilled would have been motivated to do so because McNeight’s invention allows for additional security level that uses multiple password protocol (McNeight: col 6, lines 5-13) and use of Juels’s teachings as discussed would also provide for an additional way of password exchange in case wireless communication is not working for some reason.
The rejection of claim 1 applies, mutatis mutandis, to claim 6.
.

Claim 2:
	As per claim 2, McNeight does not disclose, but Juels discloses the authentication processing portion authenticates the user when the password generated by the generation processing portion is input before a predetermined allowable time elapses since a generation of the password (col 3, lines 15-26 and col 7, lines 12-38; One time use passcode/password is only valid within an epoch interval).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Juels’s teachings within McNeight’s invention.  One skilled would have been motivated to do so as McNeight’s invention allows for the use of additional security protocols, including additional password protocols, in addition to the one he explicitly discusses for another level of security (McNeight: col 6, lines 5-13).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeight (US 9,805,364) in view of Ling et al (“Privacy Enhancing Keyboard: Design, Implementation, and Usability Testing”) in further view of Juels et al (US 8,699,715) in further view of Dawson et al (US 2018/0262503).
Claim 5:
	As per claim 5, McNeight does not disclose, but Dawson discloses a temporary authentication processing portion configured to perform temporary authentication of a user based on a predetermined authentication operation, wherein the generation processing portion generates the password after the temporary authentication processing portion temporarily authenticates the user (paragraph 35; A user’s session can time out and require further authentication after the time out.  Because the user’s session can time out, the user’s authentication is only temporary).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify McNeight’s invention using Dawson’s teachings.  One of ordinary skill would have been motivate do so as removing a user’s authentication upon user inactivity as taught by Dawson would prevent security risks to the systems being accessed by the user.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeight (US 9,805,364) in view of Ling et al (“Privacy Enhancing Keyboard: Design, Implementation, and Usability Testing”) in further view of Juels et al (US 8,699,715) in further view of Dawson et al (US 2018/0262503) in further view of Masurkar (US 7,650,505).
Claim 7:
	McNeight does not disclose, but Masurkar discloses wherein the encryption processing portion encrypts the password by using, among a plurality of encryption keys respectively associated with a plurality of users, the encryption key associated with the user who has been temporarily authenticated by the temporary authentication processing portion (col 6, line 53-col 7, line 2; col 8, lines 51-63; and col 9, lines 65-67; Asymmetric keypair system is used to securely transmit a temporary password from client to server to authenticate the client.  As there could be more than one client which needs to be authenticated by a server, a userID is used by the as a key index to find the proper key needed to decrypt the temporary password.  As there is more than one decryption key used, one should appreciate that there is also a plurality of encryption keys, each associated with a plurality of users).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify McNeight’s invention further using Masurkar’s teachings of use of an asymmetric (i.e. public/private) keypair system used to securely transmit temporary authentication information between two parties.  One of ordinary skill would have been motivated to do so because use of asymmetric keys to secure password transmission between two parties offer a relatively high level of security due to the keys in asymmetric key system being typically large.

Claim 8:
	As per claim 8, Masurkar further discloses a processor configured to generate the encryption key and a decryption key paired with the encryption key, and transmit the generated decryption key to the terminal associated with the generated decryption key (col 8, lines 51-63; Certificate Authorities issue encryption/decryption key pairs to proper terminals).  The terminal being mobile was taught by McNeight (col 2, lines 41-43).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495